UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-4549


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IVAN C. SCHLAGER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Chief
District Judge. (3:07-cr-01192-MBS-1)


Submitted:   January 19, 2012              Decided:   January 31, 2012


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cameron B. Littlejohn, Jr., Columbia, South Carolina, for
Appellant. Lanny A. Breuer, Assistant Attorney General, Greg D.
Andres, Acting Deputy Assistant Attorney General, Ellen R.
Meltzer, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ivan C. Schlager pled guilty, pursuant to a written

plea agreement, to two counts of wire fraud, in violation of

18 U.S.C.A. § 1343 (West Supp. 2011).                         Schlager was sentenced to

concurrent       terms     of   eighty-five-months’                 imprisonment          and    was

ordered in the court’s third amended judgment to pay restitution

in the amount of $23,167,242.76, a $120,000 increase above the

restitution amount ordered in the court’s initial judgment.                                      On

appeal,    Schlager         argues      that       the     district         court        committed

significant procedural error by failing to explain sufficiently

its    decision       to    impose     the     eighty-five-month              prison       terms.

Schlager     also      urges     this    court       to       set     aside       the     $120,000

increase in the restitution amount and remand the case to the

district court for further proceedings.                             Relying on the waiver

of appellate rights in Schlager’s plea agreement, the Government

urges   dismissal          of   the    appeal.           We    grant        the   Government’s

request and dismiss.

             A   defendant       may    waive       the       right    to    appeal       if    that

waiver is knowing and intelligent.                       United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                        Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with    Fed.     R.    Crim.     P.     11,    the       waiver       is    both        valid   and

enforceable.          United    States        v.   Johnson,           410    F.3d       137,    151

                                               2
(4th Cir. 2005).       However, a district court’s failure to abide

strictly   by    the   requirements     of   Rule   11   will   not    render    an

appeal waiver unenforceable if the record indicates that the

defendant otherwise understood its significance.                 United States

v. General, 278 F.3d 389, 400-01 (4th Cir. 2002).                 The question

of whether a defendant validly waived his right to appeal is a

question of law that we review de novo.             United States v. Blick,

408 F.3d 162, 168 (4th Cir. 2005).

           After reviewing the record and the parties’ briefs, we

conclude   that    Schlager      knowingly   and    voluntarily       waived    his

right to appeal his conviction and sentence and that the appeal

waiver is enforceable against him.             It is undisputed that the

claims Schlager raises on appeal fall within the scope of the

waiver.    Accordingly, because Schlager’s valid and enforceable

appeal waiver precludes this appeal, we dismiss it.                   We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials    before     the    court    and

argument would not aid the decisional process.

                                                                        DISMISSED




                                        3